UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK In re Eastman Kodak Company Case No. (Jointly Administered) 12-10202 Reporting Period: 30-Apr-13 Federal Tax I.D. # 16-0417150 CORPORATE MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Account Information MOR-1a X Copies of bank statements X Cash disbursements journals X Statement of Operations (Income Statement) MOR-2 X Balance Sheet MOR-3 X Status of Post-petition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Post-petition Debts MOR-4 X Listing of Aged Accounts Payable X Accounts Receivable Reconciliation and Aging MOR-5 X Taxes Reconciliation and Aging MOR-5 X Payments to Insiders and Professionals MOR-6 X Post-petition Secured Notes Adequate Protection Payments MOR-6 X Debtor Questionnaire MOR-7 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Eric Samuels May 30, 2013 Signature of Authorized Individual* Date Eric Samuels Printed Name of Authorized Individual Chief Accounting Officer and Corporate Controller Title *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Eastman Kodak Company Form No. Legal Entities and Notes to MOR Case No. (Jointly Administered) 12-10202 Reporting Period: 30-Apr-13 Federal Tax I.D. # 16-0417150 Listing of Debtor Entities and Notes to the Monthly Operating Report GENERAL: The report includes activity from the following Debtors and related Case Numbers: Debtor
